      CASE 0:19-cv-02149-NEB-LIB Document 21 Filed 10/24/19 Page 1 of 17



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA
                    COURT FILE NO.: 19-CV-02149-NEB-LIB


    Kevin Pone,

                         Plaintiff,               MEMORANDUM OF
                                                  DEFENDANT
    vs.                                           MESSERLI & KRAMER
                                                  P.A. IN SUPPORT OF
    Capital One Bank (USA), N.A.,                 ITS MOTION FOR
    and Messerli & Kramer P.A.,                   JUDGMENT ON THE
                                                  PLEADINGS
                         Defendants.



          Defendant Messerli & Kramer P.A. (“Messerli”) respectfully submits

this Memorandum in support of its Motion for Judgment on the Pleadings

pursuant to Federal Rule of Civil Procedure 12(c).

                                  INTRODUCTION

          In his Complaint, Kevin Pone (“Plaintiff”) alleges violations of the Fair

Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. (“FDCPA”), abuse of

process, invasion of privacy and publication of private facts, and a claim of

negligence.1       Plaintiff’s FDCPA claims fail as the one year statute-of-

limitations has run on his FDCPA claim against Messerli, and Plaintiff

specifically did not plead that his debt was for personal, family or household


1Plaintiff’s FCRA claims against Defendant Capital One Bank (USA), N.A.
are distinct from his claims against Defendant Messerli & Kramer P.A.
                                          1
613094
     CASE 0:19-cv-02149-NEB-LIB Document 21 Filed 10/24/19 Page 2 of 17



purposes. Plaintiff’s state law claims fail as he has failed to state a claim

upon which relief can be granted as Plaintiff fails to allege the necessary

elements of his state law claims in his pleadings.

         For the reasons set forth below, Plaintiff’s alleged claims fail as a

matter of law.

                           STATEMENT OF FACTS

         Capital One Bank (USA), N.A. (“Capital One”) hired Messerli &

Kramer, P.A. (“Messerli”) for legal collections for two of Plaintiff’s defaulted

accounts, referred to herein as Account 7170 and Account 9399. [Ans. ¶11.]

Messerli sent Plaintiff a notice that he could dispute the debts, and Plaintiff

did not respond to those notices. [Ans. ¶38]. Additionally, Plaintiff did not

respond to letters sent to him regarding the debt. [Ans. ¶38]. Plaintiff made

numerous calls to Messerli wherein Plaintiff never informed Messerli that he

believed the accounts were fraudulent; Plaintiff even entered into voluntary

payment arrangements to resolve his accounts. [Ans. ¶¶39-45].

         Messerli obtained judgment against Plaintiff on Account 9399 on

August 22, 2013 on behalf of Capital One. [Compl. ¶ 14.] Almost three years

after the judgment was entered, Plaintiff reported to Capital One that the

accounts were opened as a result of fraud.           [Complaint ¶17; Ans. ¶46].

Plaintiff never reported the allegation of fraud to Messerli & Kramer at any

point in time. [See Complaint and Answer]. And, in fact, Messerli previously

                                        2
613094
     CASE 0:19-cv-02149-NEB-LIB Document 21 Filed 10/24/19 Page 3 of 17



closed Accounts 7170 and 9399 on March 27, 2015. [Compl. ¶ 18.] Capital

One sent a letter to Plaintiff dated July 12, 2016, “advising that the account

ending in 9399 was determined to be open fraudulently.” [Complaint ¶21].

Plaintiff alleges in his complaint that Messerli violated the FDCPA when in

2016 “Capital One instructed Defendant M&K to vacate the erroneous

judgment against Plaintiff” and “that request was ignored.” [Complaint ¶19].

         More than three years after the alleged violation and more than two

years after the FDCPA statute of limitations had run, on August 7, 2019,

Plaintiff filed this current action alleging multiple FDCPA and state law

violations by Capital One and Messerli. Against Messerli, Plaintiff alleges

violations of the FDCPA, 15 U.S.C. § 1692 et seq. along with abuse of process,

invasion of privacy and publication of private facts, and a claim of negligence.

[See generally Complaint].       Plaintiff’s complaint does not include an

allegation that the debt at issue was for personal, family or household

purposes. Id.

         Because Plaintiff’s FDCPA claims are time barred and improperly pled,

this Court should dismiss his claims in their entirety. Likewise, this Court

should dismiss Plaintiff’s alleged state law claims as they fail to establish the

necessary elements required under the law.




                                        3
613094
     CASE 0:19-cv-02149-NEB-LIB Document 21 Filed 10/24/19 Page 4 of 17



                             LEGAL STANDARD

I.       JUDGMENT ON THE PLEADINGS.

         When deciding a motion brought under Federal Rule of Civil Procedure

12(c), the court accepts as true all factual allegations in the complaint and

draws all reasonable inferences in favor of the plaintiff. Riley v. Cordis Corp.,

625 F. Supp. 2d 769, 775 (D. Minn. 2009); accord Poehl v. Countrywide Home

Loans, Inc., 528 F.3d 1093, 1096 (8th Cir. 2008). If “it appears beyond doubt

that the plaintiff can prove no set of facts which would entitle him to relief,"

then the court should dismiss the complaint. Montgomery v. Indep. Sch. Dist.

No. 709, 109 F. Supp. 2d 1081, 1086 (D. Minn. 2000) (quoting St. Paul

Ramsey Cnty. Med. Ctr. v. Pennington Cnty., 857 F.2d 1185, 1187 (8th Cir.

1988)); see also Faibisch v. Univ. of Minn., 304 F.3d 797, 803 (8th Cir. 2002)

(“Judgment on the pleadings is appropriate where no material issue of fact

remains to be resolved and the movant is entitled to judgment as a matter of

law.”)

         “When considering a motion for judgment on the pleadings . . . the

court generally must ignore materials outside the pleadings, but it may

consider some materials that are part of the public record or do not contradict

the complaint, as well as materials that are necessarily embraced by the

pleadings. Porous Media Corp. v. Pall Corp., 186 F.3d 1077, 1079 (8th Cir.

1999) (citations omitted.)

                                       4
613094
     CASE 0:19-cv-02149-NEB-LIB Document 21 Filed 10/24/19 Page 5 of 17



         On a Rule 12(c) motion, the court may consider the pleadings including

the complaint, the answer and any exhibits. Amisi v. Melick, No. CIV 15-

4083, 2017 U.S. Dist. LEXIS 71456, at *26 (D.S.D. May 8, 2017); Meehan v.

United Consumers Club Franchising Corp., 312 F.3d 909 (8th Cir. 2002);

Blazek v. United States Cellular Corp., 937 F. Supp. 2d 1003, 1016 (N.D. Iowa

2011); citing N. Ind. Gun & Outdoor Shows, Inc. v. City of S. Bend, 163 F.3d

449, 452 (7th Cir. 1998) (In deciding a motion for judgment on the pleadings,

the court may consider affidavits, letters, contracts, documentation and other

materials attached to the complaint or answer.)

    I.         PLAINTIFF’S FDCPA CLAIMS ARE BARRED BY THE
               APPLICABLE STATUTE OF LIMITATIONS.

         Plaintiff’s alleged claims against Messerli should be dismissed because

all of his claims fall outside of the one year statute-of-limitations applicable

to FDCPA actions. According to Plaintiff’s complaint, the alleged injury and

violation occurred the date that Capital One determined the account to be

fraudulent and on that same date Messerli failed to vacate the judgment

(July 12, 2016.) [Complaint ¶21]. Thus, the alleged violation would have

occurred or the statute-of-limitations clock would have started to run on July

12, 2016 when Capital One sent a letter that it determined the account to

have been fraudulently opened. Id. According to Plaintiff’s own allegations,

the violation would have “occurred,” in 2016. The statute of limitations


                                         5
613094
     CASE 0:19-cv-02149-NEB-LIB Document 21 Filed 10/24/19 Page 6 of 17



would have started to run when, as Plaintiff alleges, Capital One instructed

Messerli to vacate the judgment and the “request was ignored” [Complaint

¶19]. Thus, the statute-of-limitations on Plaintiff’s claim expired in July of

2017. Plaintiff’s claims are time-barred as they are brought outside the one-

year statute of limitations allowed for under the FDCPA.

         The FDCPA imposes a statute-of-limitations on actions of one year

from the date of the violation. 15 U.S.C. § 1692k(d). Any action must be

brought “within one year from the date on which the violation occurs.” (Id.)

The statute begins to run "upon injury … and is not tolled by subsequent

injuries." Limestone Development Corp. v. Village of Lemont, Illinois, 520

F.3d 797, 801 (7th Cir. 2008); see also Gajewski v. Ocwen Loan Servicing, 650

F. Appx. 283, 286 (7th Cir. 2016). “A period of limitations begins to run upon

the violation of a legal right, that is, when the aggrieved party has the right

to institute and maintain suit.” Estate of Petersen v. Boland, No. 8:16CV183,

2016 U.S. Dist. LEXIS 144809, at *20 (D. Neb. Oct. 19, 2016). The

limitations period begins to run on the date that the violation "occurs" rather

than on the date that the violation is discovered. This is made clear by the

statutory language that the Congress used in passing the FDCPA wherein

the Congress clearly stated that suit must be brought from one year in which

the violation “occurs”, not when the matter is discovered. See Butler v. J.R.S-

I, Inc., No. 15 C 6059, 2016 U.S. Dist. LEXIS 45256, 2016 WL 1298780, at *4

                                        6
613094
     CASE 0:19-cv-02149-NEB-LIB Document 21 Filed 10/24/19 Page 7 of 17



(N.D. Ill. Apr. 4, 2016), and Rotkiske v. Klemm, No. CV 15-3638, 2016 U.S.

Dist. LEXIS 32908, 2016 WL 1021140, at *3 (E.D. Pa. Mar. 15, 2016). See

also Dakowa v. MSW Capital, LLC, No. 16-2753 ADM/FLN, 2017 U.S. Dist.

LEXIS 23211, at *7 (D. Minn. Feb. 17, 2017) (“Courts in this district have

dismissed FDCPA suits when the plaintiff first learned of the alleged

violation outside of the limitations period, even though new communications

concerning the unlawful act were made within the limitations period.”)

         The FDCPA's statute of limitations is jurisdictional and cannot be

equitably tolled. Ness v. Gurstel Chargo, P.A., 933 F. Supp. 2d 1156, 1165 (D.

Minn. 2013). Plaintiff may attempt to argue that the statute of limitations

would not have run until while the judgment remained. However, Plaintiff

cannot claim a continuing violation as long as the judgment remained

unchanged as courts have squarely rejected the continuing violation theory in

application to FDPCA claims. See Kirscher, 2006 U.S. Dist. LEXIS 3346, at

*11 (noting that “case law addressing the issue indicates that a continuing

violation theory is not available under the FDCPA”); see also Sierra v. Foster

& Garbus, 48 F. Supp. 2d 393, 395 (S.D.N.Y. 1999) (rejecting continuing

violation theory). Accordingly, Plaintiff cannot now contend that “continuing

violations” reset the statute of limitations. Thus, Pone cannot claim now that

Messerli’s failure to vacate the 2013 judgment renews the statute of

limitations.

                                         7
613094
     CASE 0:19-cv-02149-NEB-LIB Document 21 Filed 10/24/19 Page 8 of 17



         This application of FDCPA case law was made clear in by the Court in

Ness v. Gurstel Chargo, P.A., 933 F. Supp. 2d 1156, 1165 (D. Minn. 2013)

which rejected a consumer’s continuing violation claim. In Ness, the

consumer brought an action against a collection law firm for violations in

obtaining a default judgment against her. The Defendant argued that the

statute of limitations should only begin from the time the default judgment

was vacated, the Court disagreed:

         “Attempting to keep her FDCPA claim alive, Ness makes a
         "continuing injury" argument, by which the Court is not
         persuaded. Ness suggests that because she was injured until the
         default judgment against her was vacated in April 2011—and
         because she is being injured to this day… the FDCPA's statute of
         limitations has not yet been triggered. But Ness's argument
         finds no support in the law. The purpose of the FDCPA was to
         "regulat[e] the conduct of debt collectors," Mattson, 967 F.2d at
         261, so the focus of the statute-of-limitations analysis is on when
         the debt collector's allegedly violative conduct occurred, not on
         when a plaintiff's injury has been alleviated.” Id. at 1165.

         The Court went on to hold that the “violative conduct” occurred on the

date the default judgment was entered and thus statute of limitations should

be calculated from that date and dismissed the action as it was filed outside

the one year statute of limitations window. Likewise, this Court should

dismiss Plaintiff’s claim against Messerli with prejudice as the statute of

limitations ran one year from the date of the alleged violation, which would

be July 12, 2016; the date on which Plaintiff received the letter from Capital

One and contends that Messerli failed to vacate the judgment in this matter.

                                          8
613094
     CASE 0:19-cv-02149-NEB-LIB Document 21 Filed 10/24/19 Page 9 of 17



   II.        PLAINTIFF’S FDCPA CLAIMS SHOULD BE DISMISSED
              AS PLAINTIFF HAS FAILED TO STATE A CLAIM.

         Plaintiff’s alleged FDCPA violation should be dismissed by this Court

as he has failed to claim that the debt arises from a personal family or

household obligation. Holman v. W. Valley Collection Servs., 60 F. Supp. 2d

935, 936 (D. Minn. 1999). To state a claim under the FDPCA, Plaintiff must

allege that: "(1) [he] is a consumer, (2) the defendant is a debt collector, (3)

the defendant's challenged practice involves an attempt to collect a 'debt' as

the [FDCPA] defines it, and (4) the defendant has violated a provision of the

FDCPA in attempting to collect the debt." Jensen v. Pressler & Pressler, 791

F.3d 413, 417 (3d Cir. 2015). The FDCPA defines a "debt" as "any obligation

or alleged obligation of a consumer to pay money arising out of a transaction

in which the money, property, insurance, or services which are the subject of

the transaction are primarily for personal, family, or household purposes." 15

U.S.C. § 1692a(5). Thus, in order to state a claim under the FDCPA, a

plaintiff must allege first and foremost that the debt in question arises out of

a transaction incurred for personal, family, or household purposes. Here,

Plaintiff has failed to properly plead in his complaint that the debt in

question arose out of personal, family or household purposes and thus the

Court should dismiss his complaint. See Evenson v. Palisades Collection,

LLC, No. 2:13-cv-1226, 2015 U.S. Dist. LEXIS 70516, at *7 (S.D. Ohio June 1,


                                         9
613094
    CASE 0:19-cv-02149-NEB-LIB Document 21 Filed 10/24/19 Page 10 of 17



2015) (“This court has held that the lack of allegations in a complaint that

the debt in question arose out of a transaction which was primarily for

personal, family or household purposes was fatal to the plaintiffs' FDCPA

claim”).

         Presumably, Plaintiff cannot allege any knowledge about the accounts,

inconsistent with his newfound allegations regarding fraud. However,

Plaintiff must still plead sufficient facts necessary that the debt arose out of

personal, family or household purposes even in cases where identity theft and

fraud are being claimed. “Courts have held that the plaintiff bears the

burden of proving this element of the FDCPA claim even in cases of identity

theft.” Evenson at *8; see also Horton v. Trans Union, LLC, No. 12-2072,

2015 U.S. Dist. LEXIS 29564, at *20 (E.D. Pa. Mar. 9, 2015)

("Notwithstanding any allegations of—or even the existence of—identity

theft, Plaintiff must show that the Accounts at issue involved a consumer

debt in order to succeed on her FDCPA claim."); Toroussian v. Asset

Acceptance, LLC, No. CV 12-03519 DDP (AGRx), 2013 U.S. Dist. LEXIS

145007, 2013 WL 5524831 at *6 (C.D.Cal. Oct. 4, 2013)(granting summary

judgment on FDCPA claim where victim of identity theft did not produce

evidence concerning the nature of the charges made with the credit card

opened in her name); Anderson v. AFNI, Inc., NO. 10-4064, 2011 U.S. Dist.

LEXIS 51368, 2011 WL 1808779 at *1, 12-14 (E.D. Pa. May 11,

                                       10
613094
    CASE 0:19-cv-02149-NEB-LIB Document 21 Filed 10/24/19 Page 11 of 17



2011)(granting summary judgment on FDCPA claim where plaintiff was

victim of identity theft and could not show that the delinquent fraudulent

Verizon phone accounts constituted consumer debts); Martin v. Allied

Interstate, LLC, 192 F. Supp. 3d 1296, 1306-07 (S.D. Fla. 2016) (“The Court

recognizes that under this approach a victim of identity theft or mistaken

identity may still be unable to meet the evidentiary burden; the Court,

however, cannot act as the legislature. This approach is … consistent with

the plain meaning of the FDCPA.”).

         This pleading requirement in the face of a fraud claim was recently

recognized by the Seventh Circuit Court of Appeals in Burton v. Kohn Law

Firm., S.C., 934 F.3d 572 (7th Cir. 2019). In Burton, the consumer alleged

violations of the FDCPA but had previously claimed identity theft in his state

court case. Id. at 576. The district court and the Seventh Circuit Court of

Appeals held that the consumer could not proceed on his FDCPA claims

because he failed to present sufficient proof that debt incurred was for

personal, household or family purposes. The Court stated the FDCPA was

enacted, “to protect personal borrowers from abusive debt collection practices.

It follows that, to state a claim under either statute, a plaintiff, who has the

burden of proof on each element of the cause of action, must demonstrate that

the debt in question arises out of a transaction incurred for personal, family,

or household purposes.” Id.

                                        11
613094
    CASE 0:19-cv-02149-NEB-LIB Document 21 Filed 10/24/19 Page 12 of 17



         As Plaintiff has failed to allege and is unable to allege that the debt in

question was incurred for personal, family or household purposes, this Court

should dismiss Plaintiff’s claims.

  III.         PLAINTIFF’S STATE LAW CLAIMS FAIL TO STATE A
               CLAIM UPON WHICH RELIEF CAN BE GRANTED AND
               MUST BE DISMISSED.

         As Plaintiff’s FDCPA claims fail as they are outside the statute of

limitations and fail to state a claim upon which relief can be granted, so to

should the Court decline to exercise supplemental jurisdiction over Plaintiff’s

state law claims. "When a district court dismisses federal claims over which

it has original jurisdiction, the balance of interests usually 'will point toward

declining to exercise jurisdiction over the remaining state law claims.'" In re

Canadian Import Antitrust Litigation, 470 F.3d 785, 792 (8th Cir. 2006).

         Alternatively, this Court should dismiss Plaintiff’s state law claims for

invasion of privacy/publication of private facts, abuse of process and

negligence claims. Plaintiff fails to state a claim upon which relief can be

granted, and thus the Court should dismiss all of Plaintiff’s state law claims.

In support of this argument, Messerli adopts, concurs and incorporates by

reference Section 3 of Capital One’s Brief in Support of its Motion to Dismiss.

Plaintiff further argues that the state law claims should be dismissed as they

relate to Messerli.



                                          12
613094
    CASE 0:19-cv-02149-NEB-LIB Document 21 Filed 10/24/19 Page 13 of 17



         A. PLAINTIFF HAS FAILED TO STATE A CAUSE OF ACTION
            FOR INVASION OF PRIVACY/ PUBLICATION OF PRIVATE
            FACTS.

         As stated in Capital One’s Brief in Support of its motion to dismiss, in

order to sustain an action for invasion of privacy or publication of private

facts, Plaintiff must plead that Messerli 1) publicized a matter concerning

Plaintiff’s private life; 2) the matter publicized must be of a kind that would

be highly offensive to a reasonable person, and 3) is not of legitimate concern

to the public. Bodah v. Lakeville Motor Express, Inc., 663 N.W.2d 550, 553

(Minn. 2003). Publicity means that "the matter is made public, by

communicating it to the public at large, or to so many persons that the

matter must be regarded as substantially certain to become one of public

knowledge." (Id. at 557, citing Restatement (Second) of Torts § 652D cmt.a.)

Plaintiff fails to plead the basic element of publicity. Plaintiff admits in his

complaint that Messerli did not report the judgment, and in fact alleges that

the publicity of the judgment was done by a third-party public records

vendor. [Complaint ¶ 15]. Even if Messerli was found to have “filed” a

publicly available judgment against the Plaintiff, Messerli’s intent was not to

file false information; rather, Messerli was also a victim of fraud as Plaintiff

never indicated to Messerli that he believed Accounts 7170 and 9399 to be

fraudulent. Furthermore, Plaintiff’s Memorandum in opposition to Capital

One’s Motion to Dismiss points out that Capital One was the only party with

                                         13
613094
    CASE 0:19-cv-02149-NEB-LIB Document 21 Filed 10/24/19 Page 14 of 17



the authority to effectuate removal of the judgment. Therefore, this Court

must dismiss Plaintiff’s claim for invasion of privacy.

         B. PLAINTIFF HAS FAILED TO STATE A CLAIM FOR ABUSE
            OF PROCESS.

         Plaintiff’s cause of action for abuse of process should be dismissed as

Messerli had probable cause and a reasonable belief that it would be able to

obtain judgment against Kevin Pone as he did not allege fraud on his account

until years after the judgment was entered. Nutter v. Messerli & Kramer,

P.A., 500 F. Supp. 2d 1219, 1224 (D. Minn. 2007). To state a claim for

malicious prosecution a plaintiff must show that the suit was: (1) brought

without probable cause or a reasonable belief that the plaintiff could prevail;

(2) brought with malicious intent . Kellar v. VonHoltum, 568 N.W.2d 186, 192

(Minn Ct. App. 1997). "The plaintiff must prove both malice and want of

probable cause" to succeed. Virtue v. Creamery Package Mfg. Co., 123 Minn.

17, 142 N.W. 930, 936 (Minn. 1913); see also Stead-Bowers v. Langley, 636

N.W.2d 334, 338 (Minn. Ct. App. 2001). To prove abuse of process the

plaintiff must show that there was an ulterior purpose and that the

defendant used the process to achieve something not within the scope of the

proceedings. Kellar, 568 N.W.2d at 192 (citing Hoppe v. Klapperich, 224

Minn. 224, 28 N.W.2d 780, 786 (1947)).




                                         14
613094
    CASE 0:19-cv-02149-NEB-LIB Document 21 Filed 10/24/19 Page 15 of 17



         In his complaint, Plaintiff admits that Messerli had probable cause or

reasonable belief that it would prevail in the state court action. Plaintiff’s

complaint also admits that Capital One did not know the account was

fraudulent until after the judgment was entered (Complaint ¶17); and

Plaintiff never alleges that he told Messerli that the accounts were

fraudulent (See Complaint). Thus, Messerli did not obtain the judgment with

an ulterior purpose nor to achieve something not within the scope of the

proceedings.

         As further evidence of the weakness of Plaintiff’s abuse of process

claim, Plaintiff has now abandoned his abuse of process claim against Capital

One. It is highly unusual that Plaintiff would drop his abuse of process claim

against the party but not the attorney representing the party (Messerli.)

Given that Messerli only knew what its client knew, an abuse of process

claim against Messerli cannot proceed if Plaintiff agrees that Messerli’s client

did not abuse process. As Plaintiff has failed to state a cause of action for

abuse of process, this Court should dismiss his claims.

         C. PLAINTIFF HAS FAILED TO STATE A CAUSE OF ACTION
            FOR NEGLIGENCE.

         This Court should also dismiss Plaintiff’s state law claim for negligence

as Plaintiff has not sufficiently pled that Messerli owed him any duty. In

order to plead a claim for negligence, the Plaintiff must prove 1) the existence


                                         15
613094
    CASE 0:19-cv-02149-NEB-LIB Document 21 Filed 10/24/19 Page 16 of 17



of a duty of care; 2) breach of that duty; 3) injury; and 4) breach of the duty

was the proximate cause of the injury. See Elder v. Allstate Ins. Co., 341 F.

Supp. 2d 1095, 1099 (D. Minn. 2004).

         Courts have frequently held that attorneys do not owe a duty of care to

non-clients. L & H Airco, Inc. v. Rapistan Corp., 446 N.W.2d 372, 378 (Minn.

1989); Marker v. Greenberg, 313 N.W.2d 4, 5 (Minn. 1981). “If

an attorney were to owe a duty to a non-client, it could result in potential

ethical conflicts for the attorney and compromise the attorney-

client relationship, with its attendant duties of confidentiality, loyalty, and

care. McIntosh Cty. Bank v. Dorsey & Whitney, LLP, 745 N.W.2d 538, 545

(Minn. 2008).

         Additionally, the FDCPA framework does not create a duty of care

under negligence principles. However, "the FDCPA was not enacted for the

public's safety;" rather, "it is a federal remedial statute which is not based on

any traditional tort law principles." [The FDCPA] does not impose an

independent duty of care on debt collectors, nor does it ‘provide a basis for

tort liability grounded in negligence.’ Collins v. Diversified Consultants, Inc.,

Civil Action No. 15-cv-02115-RBJ-NYW, 2017 U.S. Dist. LEXIS 35487, at

*78-79 (D. Colo. Feb. 1, 2017); quoting Alleyne v. Midland Mortg. Co., Civil

Action No. 05-cv-02412-PSF-PAC, 2006 U.S. Dist. LEXIS 102545 (D. Colo.

June 19, 2006), at *13.

                                        16
613094
    CASE 0:19-cv-02149-NEB-LIB Document 21 Filed 10/24/19 Page 17 of 17



         As a matter of law, Messerli does not owe a duty of care to its non-client

Plaintiff. Thus, this court should dismiss Plaintiff’s state law claim for

negligence.

                                  CONCLUSION

         Plaintiff’s claims are time barred under 15 U.S.C. § 1692k(d).

Additionally, Plaintiff’s claims fail to state cognizable claim to relief under

the FDCPA and Plaintiff has also failed to state a cognizable claim for relief

under any state law claim. Messerli therefore respectfully requests that the

Court dismiss Plaintiff’s Complaint with prejudice pursuant to Rule 12(c) of

the Federal Rules of Civil Procedure.

                                    MESSERLI & KRAMER, P.A.

Dated: October 24, 2019.            By: s/ Katie D. Figgins
                                    Katie D. Figgins, #399035
                                    Stephanie S. Lamphere, #396794
                                    Derrick N. Weber, #241623
                                    3033 Campus Drive, Suite 250
                                    Plymouth, MN 55441
                                    dweber@messerlikramer.com
                                    kfiggins@messerlikramer.com
                                    slamphere@messerlikramer.com
                                    Telephone: (763) 548-7900
                                    Facsimile: (763) 548-7922
                                    ATTORNEYS FOR MESSERLI &
                                    KRAMER P.A.




                                         17
613094
